The defendant, age thirty-three, pleaded guilty to the charge of manslaughter and was sentenced to the state prison for not less than twelve nor more than fifteen years. The maximum penalty for the offense is a fine of not more than $1000 or imprisonment for not more than fifteen years or both. General Statutes § 53-13.
On June 15, 1957, the defendant beat his mentally defective three-year-old daughter, who was ill at the time, in such a manner as to cause her death. The beating was administered as punishment for a household annoyance. His attempts to revive her failed and he placed her body in two shopping bags and buried the remains on the bank of the Housatonic River in New Milford. A year later the wife reported the incident to the police and he was picked up in 1959. There was evidence of previous maltreatments. The record of the defendant discloses some fifteen arrests after a commitment to the Maine State School for Boys in 1942 and a court martial and bad conduct discharge from the navy. Application *Page 176 
was filed for the calling of a grand jury but it was subsequently withdrawn and the defendant allowed to plead to the manslaughter count. He now feels the penalty imposed was excessive and should have been not less than five nor more than ten years.
In passing sentence the court stated that "even on his own story, this is a crime of a most brutal nature, although under the circumstances, permitting a plea of manslaughter was justified. Particularly brutal considering the fact that the child was defective mentally."
   The sentence imposed was a proper one and should stand.
Devlin, House and Loiselle, Js., participated in this decision.